Order filed July 30, 2019




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00206-CV
                                    ____________

                         LOLITA TOLIVER, Appellant

                                          V.

                           556 LINDA VISTA, Appellee


                  On Appeal from the Co Civil Ct at Law No 4
                            Harris County, Texas
                       Trial Court Cause No. 1117243

                                     ORDER

      Appellant’s brief was due July 22, 2019. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before August 21, 2019,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM